Citation Nr: 1043823	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
service connection for a bilateral ankle condition and for a 
bilateral knee condition.  In May 2010, the Veteran testified at 
a videoconference hearing at the RO before the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran essentially contends that his current bilateral ankle 
and bilateral knee disabilities are related to injuries he 
sustained as a paratrooper in service.  He claims he was a 
paratrooper for two and a half years in service, and that he went 
to jump school at Fort Benning.  He claims he made 27 jumps total 
in service, and that most of them were with a full pack and 
rifle.  He did not know if all of his knee and ankle problems are 
from being a paratrooper, but thought his problems started then.  
Finally, he indicated he broke his left ankle before he went into 
service in 1958, and believed his ankle had fully healed prior to 
his going into service.

Service records show that the Veteran was in Basic Airborne 
training May to June 1953, and successfully completed the 
Airborne Course in June 1963.  An extract dated in January 1966 
showed that he was being reassigned from the XVIII Airborne Corps 
and Fort Bragg.  

Service treatment records (STRs) show that on his enlistment 
examination, in a report of medical history, the Veteran reported 
he fractured his left ankle in 1958 without residuals.  

In support of his claims the Veteran submitted letters from two 
private chiropractors, each of which rendered opinions supporting 
his claims.   In undated letters, Ryan Marshall, D.C., indicated 
examining the Veteran in August 2007 for complaints of chronic 
bilateral knee pain and right ankle pain, and that examination 
showed meniscus injuries in the knees and minimal degenerative 
changes.  The Veteran reported he believed his injuries first 
occurred during service when he was training for his parachute 
jumps and had to jump from a moving truck.  The Veteran also 
reported he later performed 27 jumps and on the 5th jump he 
sprained his right ankle.  Dr. Marshall diagnosed degenerative 
joint disease of the right ankle and right and left knees due to 
repetitive trauma and misuse.  Based on the Veteran's 
contentions, Dr. Marshall opined that it was as likely as not 
that the Veteran's right ankle degenerative joint disease and 
right and left knee degenerative joint disease had been caused by 
his "service related injuries and activities".  

In a letter dated in March 2009, Dr. Rebekah Nunn reported 
examining the Veteran in February 2009 due to bilateral pain and 
swelling in the ankles and feet.  Dr. Nunn noted that the Veteran 
had a history of being required to parachute out of plans in 
service, and that arthritis was an injury to the joints most 
often due to trauma and repetitive stresses as would occur from 
the impact of the force being absorbed in the joints from a 
landing.  Dr. Nunn opined that the Veteran's injuries were 
associated with frequent trauma from the high impact force 
landing which occurred from parachuting.

In this case, the Veteran has asserted that he currently has 
bilateral ankle and knee disabilities, and the competent medical 
evidence of record tends to confirm such current disabilities.  
While he has submitted medical opinions in support of his claim, 
the Board finds that such opinions are not based on a review of 
the complete claims folder.  And, while the Court has clarified 
that review (or lack of review) of the claims file is not 
dispositive of the probative value of a medical nexus opinion, 
such review is nonetheless deserving of consideration when, as 
here, there is relevant evidence in the claims file which may 
affect the nexus outcome offered by the examiner upon 
consideration of the evidence in the file.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that regard, the 
Board notes that the Veteran was discharged from service in 
January 1966; however, the first post-service evidence of 
complaint or medical treatment for any knee or ankle problems 
included in the record did not appear until many years - over 40 
years - after discharge.  The passage of many years between 
discharge from active service and complaints or medical 
documentation of a claimed disability may be considered as 
evidence against a claim of service connection.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board also notes that the Veteran has not yet been afforded a 
VA examination in conjunction with his claims.  In that regard, 
the Board concludes that the Veteran has submitted sufficient 
evidence which tends to show that he has current ankle and knee 
disabilities, and he has contended he was a paratrooper in 
service and jumped off moving trucks and out of planes, resulting 
in the current disabilities.  The Board therefore finds that the 
Veteran meets the criteria for a medical examination under the 
VCAA and that the evidentiary record does not contain sufficient 
medical evidence to make a decision on his claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, a remand for a VA examination and opinions 
is necessary in this matter.

The Board notes that the record contains a copy of a decision 
issued by the Social Security Administration (SSA) in June 1999, 
indicating that the Veteran had been found to be disabled from 
work since February 28, 2007.  The SSA decision indicates that he 
was found disabled due to degenerative joint disease of the knees 
and asbestos-related lung disease.  Although the SSA decision 
mentions some of the underlying medical records considered, there 
is also an exhibit list attached to the decision which lists 
additional medical records.  The Board notes that not all of 
these medical records have been associated with the claims file.  
Since SSA records may contain information pertinent to the 
Veteran's claims, such records must be secured and associated 
with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).

The Board notes that an anonymous letter was received in July 
2010 from a "Vietnam veteran" making various statements 
regarding the Veteran.  While the Board notes that the bulk of 
the statements are irrelevant for the purposes of this matter, 
there is commentary regarding the Veteran injuring his knees 
while working for the city.  On remand, the Veteran should be 
requested to provide any additional information regarding any 
post-service knee injuries he may have sustained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide any 
information or evidence regarding any post-
service knee injuries he may have sustained.  
With any assistance needed from the Veteran, 
make an attempt to obtain records from any 
named treatment sources.

2.  Request that the SSA provide copies of 
any and all medical records upon which the 
SSA based its favorable February 2007 
decision.  If any of those records are 
unavailable, it should be so noted in the 
claims file.

3.  With any assistance needed from the 
Veteran, obtain complete and current medical 
records, regarding treatment for the knees or 
the ankles, from the following sources:  Dr. 
Kevin Dukes of Tulsa Bone and Joint; Dr. 
Rebekah S. Nunn of Covenant Chiropractic 
Clinic, P.C.; and Dr. Ryan Marshall of 
Marshall Chiropractic and Wellness Center.  

4.  Obtain complete and current VA medical 
records for the Veteran, regarding any 
treatment for the knees or ankles, dated from 
April 2009 to the present.  

5.  After the aforementioned requests are 
completed to the extent possible, schedule 
the Veteran for an appropriate VA examination 
to determine the nature and probable etiology 
of any disabilities of the knees and/or 
ankles.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should specifically note that the 
file has been reviewed.

a.  The examiner should be asked to opine as 
to whether it is at least as likely as not 
(i.e., to a 50-50 or greater degree of 
probability) that any currently diagnosed 
knee disability (right and/or left) is 
causally related to service, to include his 
experience as a paratrooper, or whether such 
a causation or relationship is unlikely 
(i.e., less than a 50 percent probability).

b.  The examiner should be asked to opine as 
to whether it is at least as likely as not 
(i.e., to a 50-50 or greater degree of 
probability) that any currently diagnosed 
right ankle disability is causally related to 
service, to include his experience as a 
paratrooper, or whether such a causation or 
relationship is unlikely (i.e., less than a 
50 percent probability).  

c.  The examiner should be asked to opine as 
to whether it is at least as likely as not 
(i.e., to a 50-50 or greater degree of 
probability) that any currently diagnosed 
left ankle disability (1) arose in or as a 
result of service, or (2) pre-existed service 
and was aggravated (i.e., permanently 
worsened beyond the natural progress of the 
disorder) therein; or is such a relationship 
to service unlikely (i.e., less than a 50-50 
probability).  

d.  The examiner must explain the rationale 
for any opinion(s) given, and if unable to 
provide the requested opinions without 
resorting to speculation, it should be so 
stated and an explanation provided.

e.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

6.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case which addresses all 
evidence submitted, and be afforded the 
appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

